Exhibit 10.1

 

MACK-CALI REALTY CORPORATION

 MULTI-YEAR PERFORMANCE AWARD AGREEMENT

 MITCHELL E. HERSH

 

--------------------------------------------------------------------------------

 

 AGREEMENT EVIDENCING THE GRANT

 OF A MULTI-YEAR PERFORMANCE AWARD PURSUANT

TO THE 2004 INCENTIVE STOCK PLAN

 OF MACK-CALI REALTY CORPORATION

 

Agreement (“Agreement”) entered into as of September 12, 2012 by and between
Mack-Cali Realty Corporation (the “Company”) and Mitchell E. Hersh
(“Recipient”).

 

Whereas, pursuant to the 2004 Incentive Stock Plan of Mack-Cali Realty
Corporation (the “Plan”), the Company hereby awards shares of the Company’s
common stock, par value $.01 per share (“Common Stock”), to the Recipient to be
issued on or about January 1, 2013 (the “Performance Commencement Date”),
subject to such terms, conditions, and restrictions (hereinafter, “Multi-Year
Performance Award”) as set forth in the Plan, this Agreement and the Amended and
Restated Employment Agreement dated as of July 1, 1999 by and between the
Company and Recipient, as amended by the letter agreement dated December 9,
2008, and as such agreement may be subsequently, amended from time to time, or
any new employment agreement entered into by the parties in substitution for
such agreement (the “Employment Agreement”);

 

Now Therefore, the parties hereto hereby agree as follows:

 

1.    Award of Shares of Restricted Stock.

 

(a)    Award.  Pursuant to the Plan, the Committee hereby awards to the
Recipient a Multi-Year Performance Award representing the conditional receipt of
Two Hundred Ten Thousand (210,000) shares of Common Stock (“Restricted Shares”)
to be issued on or about the Performance Commencement Date subject to the terms,
conditions and restrictions set forth herein.  Except for the defined terms set
forth in Section 4 below, capitalized terms not otherwise defined in this
Agreement shall be as defined in the Plan.

 

(b)    Employment Agreement.    The provisions of the Plan and this Agreement
are subject to the terms of the Recipient’s Employment Agreement.

 

2.    Award Restrictions.

 

(a)    General Rules.    Ownership of Restricted Shares shall not vest in the
Recipient, and shall be subject to forfeiture until the conditions of
Section 2(b) and (c) or Section 4 are fully satisfied. For purposes of this
Agreement, the following concepts shall be defined as follows: (i) the lapse of
restrictions on the Recipient’s rights with respect to the Restricted Shares
granted hereunder shall be referred to as “Vesting”; (ii) the period between the
Performance Commencement Date and the date of Vesting shall be referred to as
the “Vesting Period”; and (iii) the date Vesting occurs shall be referred to as
the “Vesting Date.”

 

(b)    Vesting Schedule.    An aggregate of Two Hundred Ten Thousand (210,000)
Restricted Shares may vest in the Recipient on a year by year basis over a five
to seven year Vesting Period. The number of Restricted Shares initially
scheduled to be vested and earned on each Vesting Date on a year by year basis
provided the Annual Performance Targets specified in Section 2(c) below are
satisfied is as follows:

 

Restricted Shares

 

Vesting Date

 

42,000

 

January 1, 2014

 

42,000

 

January 1, 2015

 

42,000

 

January 1, 2016

 

42,000

 

January 1, 2017

 

42,000

 

January 1, 2018

 

 

1

--------------------------------------------------------------------------------


 

(c)    Performance Goals.    (i) The Restricted Shares shall vest on the
applicable Vesting Date on a year by year basis provided that the Annual
Performance Targets (as hereinafter defined) for the calendar year ending on the
last day of the Company’s fiscal year immediately preceding such Vesting Date
are met. The “Annual Performance Targets” shall mean the annual performance
targets for each applicable calendar year as determined by the Executive
Compensation and Option Committee of the Company’s Board of Directors (the
“Committee”) and communicated to the Recipient no later than the last day of the
first calendar quarter of the applicable calendar year; and (ii) In the event
that the Annual Performance Targets for any calendar year are not satisfied so
that the Restricted Shares do not vest on the Vesting Date on which they were
scheduled to vest had the Annual Performance Targets been met, such Restricted
Shares that failed to vest on such Vesting Date shall vest on any subsequent
Vesting Date provided that the Annual Performance Targets for a subsequent
calendar year are met. If any Restricted Shares remain unvested as of January 1,
2018, Annual Performance Targets shall be set for the 2018 calendar year and if
any Restricted Shares have not vested by January 1, 2019, Annual Performance
Targets shall be set for the 2019 calendar year. The Vesting Date applicable to
the 2018 calendar year is January 1, 2019 and for the 2019 calendar year is
January 1, 2020. Any Restricted Shares that have not been earned and vested by
January 1, 2020 shall automatically be canceled and forfeited.

 

(d)    Lapse of Restrictions.    Upon the Vesting of Restricted Shares, the
Recipient shall own the Shares free and clear of all restrictions imposed by
this Agreement and the Recipient shall be free to hold or dispose of such Shares
in his discretion, subject to applicable federal and state law or regulations.

 

(e)    Prohibition Against Assignment.    During the Vesting Period, the
Restricted Shares may not be transferred or encumbered by the Recipient by means
of sale, assignment, mortgage, transfer, exchange, pledge, or otherwise. The
levy of any execution, attachment, or similar process upon the Restricted Shares
shall be null and void.

 

3.    Stock Certificates.

 

(a)    Certificates.    Restricted Shares shall be evidenced by one or more
stock certificates registered in the name of the Recipient or a nominee or
nominees therefor. As soon as practicable following the Performance Commencement
Date, the Company shall prepare and issue separate certificates for the
Restricted Shares scheduled to vest in each year (the “Share Certificates”),
which shall be registered in the name of the Recipient or a nominee and which
shall bear such restrictive legend or legends (if any) as the Company may deem
necessary or desirable under any applicable law. The Restricted Shares and such
restrictions as the Company may deem necessary or desirable under any applicable
law may be recorded by the Company in book-entry form in lieu of the issuance of
Share Certificates.

 

(b)    Stock Powers.    The Recipient shall execute and deliver to the designee
of the Company (the “Designee”) stock powers corresponding to the Share
Certificates designating the Company as the transferee of an unspecified number
of Shares, which stock powers may be completed by the Designee as specified
herein. The Recipient and the Company each waive the requirement that the
signature of the Recipient on the stock powers be guaranteed. Upon receipt of a
copy of this Agreement and the stock powers, each signed by the Recipient, the
Designee shall promptly notify the proper officers of the Company and the Share
Certificates and stock powers shall be held by the Company in accordance with
the terms of this Agreement.

 

(c)    Effect of Vesting.    Upon Vesting, the Company shall cause to be
delivered to the Recipient (i) a certificate for the Shares which have vested
free and clear of restrictive legends and (ii) any stock powers signed hereunder
by the Recipient remaining in its possession related to the vested Shares. In
the event that the Recipient dies after Shares are vested but before delivery of
the certificate for the vested Shares, such certificate shall be delivered to,
and registered in the name of, the Recipient’s beneficiary or estate, as the
case may be.

 

(d)    Rights of Stockholder.    Except as otherwise provided in Section 2 and
this Section 3, beginning on the Performance Commencement Date and for the
duration of the Vesting Period and after the certificates for the

 

2

--------------------------------------------------------------------------------


 

Restricted Shares have been issued, the Recipient shall be entitled to all
rights of a stockholder of the Company, including the right to vote and the
right to receive dividends, with respect to the Restricted Shares subject to
this Agreement; provided, however, that the Recipient’s right to receive
dividends on Restricted Shares shall be subject to and conditioned and payable
only upon the vesting of such Restricted Shares. Subject to applicable
withholding requirements, if any, accrued dividends from the Performance
Commencement Date on a tranche of Restricted Shares shall be paid to the
Recipient upon Vesting of such tranche of Restricted Shares. Dividends payable
in respect of a tranche of Restricted Shares prior to Vesting shall be retained
by the Company or a designated third party on such terms and conditions as are
agreed upon by the Company and the Recipient, and shall only become payable to
Recipient upon Vesting of such tranche of Restricted Shares as soon as
practicable following such Vesting Date.

 

(e)    Power of Designee.    The Designee is hereby authorized by the Recipient
to utilize the stock power delivered by the Recipient to transfer all forfeited
Shares to the Company upon receipt of instructions from a duly authorized
representative of the Company.

 

4.    Termination of Employment; Change in Control.

 

(a)    Termination Due to Disability, Death,  for Good Reason or Without Cause;
Change in Control.    Unless otherwise provided in the Employment Agreement, and
notwithstanding any provision of the Plan to the contrary, if on or after the
date hereof the Recipient terminates employment with the Company due to
Disability (as defined in the Employment Agreement), death, for Good Reason (as
defined in the Employment Agreement) or a termination initiated by the Company
without Cause (as defined in the Employment Agreement), all Restricted Shares
subject to this Agreement and held by, or on behalf of, the Recipient shall be
deemed earned and vested as of the Recipient’s last day of employment with the
Company. In addition, unless otherwise provided in the Employment Agreement and
notwithstanding any provision of the Plan to the contrary, all Restricted Shares
subject to this Agreement and held by the Recipient on the date that a Change in
Control (as defined in the Employment Agreement) occurs shall be deemed earned
and vested as of such date.

 

(b)    Termination for Any Other Reason.    Unless otherwise provided in the
Employment Agreement, if the Recipient’s employment with the Company terminates
after the date hereof but prior to January 1, 2018 and prior to the occurrence
of a Change in Control for reasons other than Disability, death, a termination
initiated by the Company without Cause or by Recipient for Good Reason, any
Restricted Shares subject to this Agreement that have not been earned and vested
prior to the Recipient’s termination of employment shall be immediately
forfeited on the last day of the Recipient’s employment with the Company.

 

5.    Withholding.

 

No later than the date as of which an amount first becomes includible in the
gross income of the Recipient for income tax purposes or subject to the Federal
Insurance Contributions Act withholding with respect to any and each tranche of
Restricted Shares under this Multi-Year Performance Award, the Recipient will
pay to the Company any minimum United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such amount
(the “Minimum Withholding Amount”).  Payment of the Minimum Withholding Amount
shall be made by the Recipient either (x) in cash, or (y) by forfeiting to the
Company such number of Restricted Shares with a tax value equal to the Minimum
Withholding Amount.  The obligations of the Company under this Agreement will be
conditional on such payment or arrangements, and the Company and its affiliates
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Recipient.

 

6.    Adjustments for Capital Changes.

 

In the event of any change in the outstanding shares of Common Stock of the
Company by reason of any stock dividend or split, recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares, or
other similar corporate change, or other increase or decrease in such shares
effected without receipt or payment of consideration by the Company, a duly
authorized representative of the Company shall adjust the number of Restricted
Shares granted pursuant to the Plan and this Agreement to prevent dilution or
enlargement of the rights granted to the Recipient.

 

3

--------------------------------------------------------------------------------


 

7.    No Right to Continued Employment.

 

Nothing in this Agreement shall confer on the Recipient any right to continue as
an employee of the Company or in any way affect the Company’s or any
subsidiary’s right to terminate the Recipient’s employment at any time.

 

8.    Notice.

 

Any notice to the Company hereunder shall be in writing addressed to the Company
at its principal business office, which on the date of this Agreement is located
at:

 

Mack-Cali Realty Corporation

343 Thornall Street

Edison, New Jersey 08837-2206

Attn:                    General Counsel

 

Any notice to the Recipient hereunder shall be in writing addressed to the
Recipient at his address as set forth in the Company records or such other
address as the Recipient shall notify the Company of in writing.

 

9.    Entire Agreement; Effect of Employment Agreement.

 

(a)    Entire Agreement.    This Agreement contains the entire understanding of
the parties and shall not be modified or amended except in writing and duly
signed by each of the parties hereto. No waiver by either party of any default
under this Agreement shall be deemed a waiver of any later default hereunder.

 

(b)    Effect of Employment Agreement.    In the event the Employment Agreement
with the Company contains additional rights, duties and/or obligations with
respect to the Recipient, such terms and conditions shall govern the Recipient’s
Multi-Year Performance Award as if such terms and conditions had been set forth
herein; and in the event of any conflict or inconsistency between the terms of
the Employment Agreement or this Agreement, the terms and conditions of the
Employment Agreement shall control.

 

10.  409A.

 

This Multi-Year Performance Award Agreement is not intended to provide for a
deferral of compensation that would be subject to Section 409A of the Internal
Revenue Code of 1986, as amended, and if necessary the parties will negotiate in
good faith to adopt such amendments as may be required to ensure that, if
possible, the amounts payable under this Multi-Year Performance Award Agreement
will either not be subject to Section 409A, or will comply with the requirements
of said section.

 

11.  Construction.

 

The various provisions of this Agreement are severable in their entirety. Any
determination of invalidity or unenforceability of any one provision shall have
no effect on the continuing force and effect of the remaining provisions.

 

12.    Governing Law.

 

This Agreement shall be governed by the laws of the State of New Jersey
applicable to contracts made, and to be enforced, within the State of New
Jersey.

 

13.    Successors.

 

This Agreement shall be binding upon and inure to the benefit of the successors,
assigns and heirs of the respective parties.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

In Witness Whereof, the parties hereto have executed this Agreement to be
effective on the date first above written.

 

 

 

MACK-CALI REALTY CORPORATION

 

 

 

By:

/s/ Barry Lefkowitz

 

 

Barry Lefkowitz

 

 

Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

RECIPIENT

 

 

 

 

 

 

/s/ Mitchell E. Hersh

 

 

Mitchell E. Hersh

 

5

--------------------------------------------------------------------------------